DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 12/06/2021.
 
Claims 1, 11, and 21 are amended; and claims 2-10 and 12-20 are unchanged; therefore, claims 1-21 are pending in the application, of which, claims 1, 11, and 21 are presented in independent form.

In light of Applicant’s amendments, the objections to the specification are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mulheren (U.S. Pub. No. 2021/0240575, filed on 01/13/2015, previously cited), in view of RANA et al. (U.S. Pub. No. 2022/0043712, which claims benefit from U.S. Provisional App. No. 62/893,000 filed on 08/28/2019), hereinafter Rana, and further in view of Rangole (U.S. Pat. No. 10,771,330, filed on 08/23/2017, previously cited).

Regarding independent claim 1, Mulheren teaches a method of managing data backup, (Mulheren, [0016], discloses dynamic backup management) comprising:
obtaining a first set of performance parameters of a backup client prior to performing a data backup, (Mulheren, [0056]-[0058], discloses determining a number of ready-to-execute backup jobs and resources are identified and allocated for the backup jobs. Examiner interprets identifying and allocating resources for the backup jobs as obtaining a set of performance parameters of a backup client prior to performing a data backup.) 
determining, from a plurality of sets of historical performance parameters collected during multiple historical data backups performed by the backup client, at least one set of historical performance parameters similar to the first set of performance parameters; (Mulheren, [0043]-[0044], discloses the monitoring backup jobs as the backup jobs execute to identify completion and failure of the backup job and determine various performance-related parameters of an executing backup job. A historical analysis module analyzes historical data about backup jobs to determine averages of performance-related parameters using a particular resource.)
adjusting, based on the set of historical performance parameters, an available capacity of the cache to be used in the data backup. (Mulheren, [0061]-[0066], discloses backup jobs are executed and monitored to identify performance anomalies based on analysis of historical backup job data and resources for backup jobs are dynamically adjusted as necessary. The data about the backup job and its execution is collected and stored. The historical backup job data is analyzed to determine the typical performance and the results of analyzing the historical backup job data may be stored in a database where it can be accessed and used in the future by the dynamic backup management engine. Examiner interprets that the resource for backup jobs being adjusted can be the available capacity of the cache to be used in the data backup.)
However, Mulheren does not explicitly teach obtaining, via an application programming interface, a first set of performance parameters of a backup client prior to performing a data backup, the backup client being configured to transmit data to a backup server for backup and record information about the data in a cache to avoid duplicate data being transmitted to the backup server;
On the other hand, Rana teaches obtaining, via an application programming interface, a first set of performance parameters of a backup client prior to performing a data backup, (Rana, [0133], discloses an application program interface (API) through which users and system processes can retrieve information about the status of information management operations to a storage manager regarding performance. Examiner interprets retrieving information via API about the status of information management operations to a storage manager regarding performance as obtaining, via an API, a first set of performance parameters of a backup client prior to performing a data backup.)
the backup client being configured to transmit data to a backup server for backup and record information about the data in a cache to avoid duplicate data being transmitted to the backup server; (Rana, [0168] and [0281], discloses backup data can be copied from source to destination (i.e. backup client to backup server) in an incremental fashion, such that only changed blocks are transmitted to and applied at the destination. Examiner interprets incremental backups to not have duplicate data to be sent to a backup server. In combination, Rana, [0301] and [0341], discloses a live browse cache index (“LBC index”) which is a data structure that tracks data block identifiers and their associations for storing in a live browse cache during backup operations for purposes of deduplication to prevent the same unchanged data block from being repeatedly stored.)
Rana [0048] discloses that the system can be a dynamic storage system which can be the dynamic backup management of Mulheren. Also, the retrieving information via API about the status of information management operations to a storage manager regarding performance of Rana can be the determining of ready-to-execute backup jobs and resources for allocation for the backup jobs of Mulheren. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the dynamic backup management system of Mulheren to incorporate the teachings of incremental backups and cache indexing of Rana because both address the same field of dynamic backup data management systems and by incorporating Rana into Mulheren provides the dynamic backup management system a way to obtain performance parameters via API and prevent duplicate data from being backed up.
One of ordinary skill in the art would be motivated to do so to provide a way of enabling a more streamlined file indexing and/or live browse experience for even very large backup copies, reducing bandwidth needed for the pipeline between media agent and driver, and ultimately provides for faster completion of the file scan in file indexing, as taught by Rana [0018].
However, Mulheren, in view of Rana, does not explicitly teach determining, from the at least one set of historical performance parameters, a set of historical performance parameters indicating the best performance; and
On the other hand, Rangole teaches determining, from the at least one set of historical performance parameters, a set of historical performance parameters indicating the best performance; (Rangole, Col. 3 lines 11-21, discloses a distributed application may be software having tunable parameters that may be executed on multiple computing nodes in order to perform a data processing task. Examiner interprets that distributed application can be a backup application and the data processing task can be backup jobs. Rangole, Col. 4 lines 10-64 and Col. 8 lines 23-46, discloses a tunable parameter service to identify a set of tunable parameter settings from historical tunable parameter settings by identifying attributes, including attributes associated with a particular processing task performed using the distributed application, and matching the attributes with attributes associated with the historical tunable parameter settings. A similarity measure may be used to identify historical tunable parameter settings by comparing attributes for the distributed application with attributes associated with the historical tunable parameter settings. The set of tunable parameter settings selected using the similarity measure may be automatically applied to the distributed application. The metrics and attributes for past implementations of a distributed application may be collected, and the metrics and attributes may be input to a machine learning model that outputs generated tunable parameter settings that may be expected to result in better performance of the distributed application as compared to using default tunable parameter settings. When the distributed application is again launched to execute the data processing task, a second set of tunable parameter settings may be provided, such that the second set of tunable parameter settings may be expected to improve the distributed application's ability to execute the data processing task. In combination, Rangole, Col. 5 lines 13-30, discloses performance metrics associated with executing a first implementation of the distributed application data processing task using a first set of tunable parameter settings may be collected during execution and stored so that the performance metrics may be used in determining a second set of tunable parameter settings that may be provided in association with a second implementation of the distributed application. The performance metrics may represent the metrics of computing resources used to execute and support the distributed application and may include metrics for: processors, computer memory, I/O (Input and Output), data stores, data ingestion, processing times, I/O times, or any other quantity that may be used to describe the metrics of computing resources and/or execution of a data processing task.) and
Rangole also teaches determining, from a plurality of sets of historical performance parameters collected during multiple historical data backups performed by the backup client, at least one set of historical performance parameters similar to the first set of performance parameters; (Rangole, Col. 4 lines 10-64 and Col. 8 lines 23-46, discloses a tunable parameter service to identify a set of tunable parameter settings from historical tunable parameter settings by identifying attributes, including attributes associated with a particular processing task performed using the distributed application, and matching the attributes with attributes associated with the historical tunable parameter settings. A similarity measure may be used to identify historical tunable parameter settings by comparing attributes for the distributed application with attributes associated with the historical tunable parameter settings. The set of tunable parameter settings selected using the similarity measure may be automatically applied to the distributed application. The metrics and attributes for past implementations of a distributed application may be collected, and the metrics and attributes may be input to a machine learning model that outputs generated tunable parameter settings that may be expected to result in better performance of the distributed application as compared to using default tunable parameter settings. When the distributed application is again launched to execute the data processing task, a second set of tunable parameter settings may be provided, such that the second set of tunable parameter settings may be expected to improve the distributed application's ability to execute the data processing task.)
The distributed application of Rangole can be the dynamic backup management of Mulheren and the data processing task of Rangole can be the backup jobs of Mulheren. Also, the historical tunable parameter settings analysis of Rangole can be the historical data analysis of Mulheren. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the dynamic backup management system of Mulheren to incorporate the teachings of tunable parameter settings of Rangole because both address the same field of tunable data management systems and by incorporating Rangole into Mulheren provides the dynamic backup management system a way to dynamically adjust/tune parameters based on a set of historical performance parameters for the best performance.
One of ordinary skill in the art would be motivated to do so to provide a way to adjust the settings of the tunable parameters to increase, modify, and/or stabilize performance of a distributed application, as taught by Rangole Col. 1 lines 38-41.
 
Regarding claim 2, Mulheren, in view of Rangole, teaches the method of claim 1, further comprising: prior to determining the at least one set of historical performance parameters, determining a data type to which the data backup is directed; (Mulheren, [0019], discloses dynamically manage performance of the back-up operations in accordance with policies and limitations of the networks and backup devices to allocate the appropriate backup devices and other resources for use in completing the requested backup jobs. Mulheren, [0046], discloses the backup jobs are retrieved which identify the data store (or portion thereof) that is to be backed up and include additional information as well. Mulheren, [0056]-[0058], discloses determining a number of ready-to-execute backup jobs and resources are identified and allocated for the backup jobs. Examiner interprets identifying and allocating resources for the backup jobs as obtaining a set of performance parameters of a backup client prior to performing a data backup.)) and 
obtaining the plurality of sets of historical performance parameters collected during the multiple historical data backups performed by the backup client for the data type. (Mulheren, [0043]-[0044], discloses the monitoring backup jobs as the backup jobs execute to identify completion and failure of the backup job and determine various performance-related parameters of an executing backup job. A historical analysis module analyzes historical data about backup jobs to determine averages of performance-related parameters using a particular resource.)
Claim 12 recites substantially the same limitations as claim 2, and is rejected for substantially the same reasons.
 
Regarding claim 3, Mulheren, in view of Rangole, teaches the method of claim 1, wherein one of the plurality of sets of historical performance parameters comprises: average memory usage of the backup client during a corresponding historical data backup, average CPU usage of the backup client during the corresponding historical data backup, an available capacity of the cache used in the corresponding historical data backup, and average data access performance of the backup client during the corresponding historical data backup. (Mulheren, [0043]-[0044], discloses the monitoring backup jobs as the backup jobs execute to identify completion and failure of the backup job and determine various performance-related parameters of an executing backup job. A historical analysis module analyzes historical data about backup jobs to determine averages of performance-related parameters using a particular resource. In combination, Rangole, Col. 4 lines 10-64 and Col. 8 lines 23-46, discloses a tunable parameter service to identify a set of tunable parameter settings from historical tunable parameter settings by identifying attributes, including attributes associated with a particular processing task performed using the distributed application, and matching the attributes with attributes associated with the historical tunable parameter settings. Rangole, Col. 5 lines 13-30, discloses performance metrics associated with executing a first implementation of the distributed application data processing task using a first set of tunable parameter settings may be collected during execution and stored so that the performance metrics may be used in determining a second set of tunable parameter settings that may be provided in association with a second implementation of the distributed application. The performance metrics may represent the metrics of computing resources used to execute and support the distributed application and may include metrics for: processors, computer memory, I/O (Input and Output), data stores, data ingestion, processing times, I/O times, or any other quantity that may be used to describe the metrics of computing resources and/or execution of a data processing task.)
Claim 13 recites substantially the same limitations as claim 3, and is rejected for substantially the same reasons.
 
Regarding claim 4, Mulheren, in view of Rangole, teaches the method of claim 3, wherein the first set of performance parameters comprises: memory usage at the backup client, CPU usage at the backup client, an available capacity of the cache prior to the data backup, and data access performance at the backup client. (Mulheren, [0043]-[0044], discloses the monitoring backup jobs as the backup jobs execute to identify completion and failure of the backup job and determine various performance-related parameters of an executing backup job. A historical analysis module analyzes historical data about backup jobs to determine averages of performance-related parameters using a particular resource. In combination, Rangole, Col. 4 lines 10-64 and Col. 8 lines 23-46, discloses a tunable parameter service to identify a set of tunable parameter settings from historical tunable parameter settings by identifying attributes, including attributes associated with a particular processing task performed using the distributed application, and matching the attributes with attributes associated with the historical tunable parameter settings. Rangole, Col. 5 lines 13-30, discloses performance metrics associated with executing a first implementation of the distributed application data processing task using a first set of tunable parameter settings may be collected during execution and stored so that the performance metrics may be used in determining a second set of tunable parameter settings that may be provided in association with a second implementation of the distributed application. The performance metrics may represent the metrics of computing resources used to execute and support the distributed application and may include metrics for: processors, computer memory, I/O (Input and Output), data stores, data ingestion, processing times, I/O times, or any other quantity that may be used to describe the metrics of computing resources and/or execution of a data processing task.)
Claim 14 recites substantially the same limitations as claim 4, and is rejected for substantially the same reasons.
 
Regarding claim 5, Mulheren, in view of Rangole, teaches the method of claim 4, wherein determining the at least one set of historical performance parameters comprises: determining respective similarities between the first set of performance parameters and the plurality of sets of historical performance parameters; ranking the plurality of sets of historical performance parameters based on the respective similarities between the first set of performance parameters and the plurality of sets of historical performance parameters; and selecting, based on a result of the ranking and from the plurality of sets of historical performance parameters, the at least one set of historical performance parameters similar to the first set of performance parameters. (Mulheren, [0043]-[0044], discloses the monitoring backup jobs as the backup jobs execute to identify completion and failure of the backup job and determine various performance-related parameters of an executing backup job. A historical analysis module analyzes historical data about backup jobs to determine averages of performance-related parameters using a particular resource. In combination, Rangole, Col. 4 lines 10-64 and Col. 8 lines 23-46, discloses a tunable parameter service to identify a set of tunable parameter settings from historical tunable parameter settings by identifying attributes, including attributes associated with a particular processing task performed using the distributed application, and matching the attributes with attributes associated with the historical tunable parameter settings. A similarity measure may be used to identify historical tunable parameter settings by comparing attributes for the distributed application with attributes associated with the historical tunable parameter settings. Historical tunable parameter settings having attributes that correspond to attributes of the distributed application being launched may be selected as a set of tunable parameter settings because the similarity measure will be greater. Examiner interprets that selecting a set of tunable parameter settings based on a similarity measure as ranking and selecting from a set of historical performance parameters based on the respective similarities.)
Claim 15 recites substantially the same limitations as claim 5, and is rejected for substantially the same reasons.
 
Regarding claim 6, Mulheren, in view of Rangole, teaches the method of claim 5, wherein determining the respective similarities between the first set of performance parameters and the plurality of sets of historical performance parameters comprises: for a given set of historical performance parameters among the plurality of sets of historical performance parameters, determining a similarity between the first set of performance parameters and the given set of historical performance parameters based on at least the average memory usage and the average CPU usage in the given set of historical performance parameters and the memory usage and the CPU usage in the first set of performance parameters. (Mulheren, [0043]-[0044], discloses the monitoring backup jobs as the backup jobs execute to identify completion and failure of the backup job and determine various performance-related parameters of an executing backup job. A historical analysis module analyzes historical data about backup jobs to determine averages of performance-related parameters using a particular resource. In combination, Rangole, Col. 4 lines 10-64 and Col. 8 lines 23-46, discloses a tunable parameter service to identify a set of tunable parameter settings from historical tunable parameter settings by identifying attributes, including attributes associated with a particular processing task performed using the distributed application, and matching the attributes with attributes associated with the historical tunable parameter settings. A similarity measure may be used to identify historical tunable parameter settings by comparing attributes for the distributed application with attributes associated with the historical tunable parameter settings. The set of tunable parameter settings selected using the similarity measure may be automatically applied to the distributed application. The metrics and attributes for past implementations of a distributed application may be collected, and the metrics and attributes may be input to a machine learning model that outputs generated tunable parameter settings that may be expected to result in better performance of the distributed application as compared to using default tunable parameter settings. When the distributed application is again launched to execute the data processing task, a second set of tunable parameter settings may be provided, such that the second set of tunable parameter settings may be expected to improve the distributed application's ability to execute the data processing task. In combination, Rangole, Col. 5 lines 13-30, discloses performance metrics associated with executing a first implementation of the distributed application data processing task using a first set of tunable parameter settings may be collected during execution and stored so that the performance metrics may be used in determining a second set of tunable parameter settings that may be provided in association with a second implementation of the distributed application. The performance metrics may represent the metrics of computing resources used to execute and support the distributed application and may include metrics for: processors, computer memory, I/O (Input and Output), data stores, data ingestion, processing times, I/O times, or any other quantity that may be used to describe the metrics of computing resources and/or execution of a data processing task.)
Claim 16 recites substantially the same limitations as claim 6, and is rejected for substantially the same reasons.
 
Regarding claim 7, Mulheren, in view of Rangole, teaches the method of claim 3, wherein determining the set of historical performance parameters indicating the best performance comprises: determining, from the at least one set of historical performance parameters, the set of historical performance parameters associated with a best average data access performance. (Mulheren, [0043]-[0044], discloses the monitoring backup jobs as the backup jobs execute to identify completion and failure of the backup job and determine various performance-related parameters of an executing backup job. A historical analysis module analyzes historical data about backup jobs to determine averages of performance-related parameters using a particular resource. In combination, Rangole, Col. 4 lines 10-64 and Col. 8 lines 23-46, discloses a tunable parameter service to identify a set of tunable parameter settings from historical tunable parameter settings by identifying attributes, including attributes associated with a particular processing task performed using the distributed application, and matching the attributes with attributes associated with the historical tunable parameter settings. The metrics and attributes for past implementations of a distributed application may be collected, and the metrics and attributes may be input to a machine learning model that outputs generated tunable parameter settings that may be expected to result in better performance of the distributed application as compared to using default tunable parameter settings. When the distributed application is again launched to execute the data processing task, a second set of tunable parameter settings may be provided, such that the second set of tunable parameter settings may be expected to improve the distributed application's ability to execute the data processing task. In combination, Rangole, Col. 5 lines 13-30, discloses performance metrics associated with executing a first implementation of the distributed application data processing task using a first set of tunable parameter settings may be collected during execution and stored so that the performance metrics may be used in determining a second set of tunable parameter settings that may be provided in association with a second implementation of the distributed application. The performance metrics may represent the metrics of computing resources used to execute and support the distributed application and may include metrics for: processors, computer memory, I/O (Input and Output), data stores, data ingestion, processing times, I/O times, or any other quantity that may be used to describe the metrics of computing resources and/or execution of a data processing task.)
Claim 17 recites substantially the same limitations as claim 7, and is rejected for substantially the same reasons.
 
Regarding claim 8, Mulheren, in view of Rangole, teaches the method of claim 1, wherein the set of historical performance parameters comprises an available capacity of the cache used in a corresponding historical data backup, and adjusting the available capacity of the cache to be used in the data backup comprises: adjusting, based on the available capacity of the cache used in the corresponding historical data backup, the available capacity of the cache to be used in the data backup. (Mulheren, [0043]-[0044], discloses the monitoring backup jobs as the backup jobs execute to identify completion and failure of the backup job and determine various performance-related parameters of an executing backup job. A historical analysis module analyzes historical data about backup jobs to determine averages of performance-related parameters using a particular resource. Mulheren, [0061]-[0066], discloses backup jobs are executed and monitored to identify performance anomalies based on analysis of historical backup job data and resources for backup jobs are dynamically adjusted as necessary. The data about the backup job and its execution is collected and stored. The historical backup job data is analyzed to determine the typical performance and the results of analyzing the historical backup job data may be stored in a database where it can be accessed and used in the future by the dynamic backup management engine. Examiner interprets that the resource for backup jobs being adjusted can be the available capacity of the cache to be used in the data backup. In combination, Rangole, Col. 5 lines 13-30, discloses performance metrics associated with executing a first implementation of the distributed application data processing task using a first set of tunable parameter settings may be collected during execution and stored so that the performance metrics may be used in determining a second set of tunable parameter settings that may be provided in association with a second implementation of the distributed application. The performance metrics may represent the metrics of computing resources used to execute and support the distributed application and may include metrics for: processors, computer memory, I/O (Input and Output), data stores, data ingestion, processing times, I/O times, or any other quantity that may be used to describe the metrics of computing resources and/or execution of a data processing task.)
Claim 18 recites substantially the same limitations as claim 8, and is rejected for substantially the same reasons.
 
Regarding claim 9, Mulheren, in view of Rangole, teaches the method of claim 1, further comprising: performing the data backup based on the adjusted available capacity of the cache; and collecting a second set of performance parameters of the backup client during the data backup. (Mulheren, [0043]-[0044], discloses the monitoring backup jobs as the backup jobs execute to identify completion and failure of the backup job and determine various performance-related parameters of an executing backup job. A historical analysis module analyzes historical data about backup jobs to determine averages of performance-related parameters using a particular resource. Mulheren, [0061]-[0066], discloses backup jobs are executed and monitored to identify performance anomalies based on analysis of historical backup job data and resources for backup jobs are dynamically adjusted as necessary. The data about the backup job and its execution is collected and stored. The historical backup job data is analyzed to determine the typical performance and the results of analyzing the historical backup job data may be stored in a database where it can be accessed and used in the future by the dynamic backup management engine. Examiner interprets that the resource for backup jobs being adjusted can be the available capacity of the cache to be used in the data backup. In combination, Rangole, Col. 5 lines 13-30, discloses performance metrics associated with executing a first implementation of the distributed application data processing task using a first set of tunable parameter settings may be collected during execution and stored so that the performance metrics may be used in determining a second set of tunable parameter settings that may be provided in association with a second implementation of the distributed application. The performance metrics may represent the metrics of computing resources used to execute and support the distributed application and may include metrics for: processors, computer memory, I/O (Input and Output), data stores, data ingestion, processing times, I/O times, or any other quantity that may be used to describe the metrics of computing resources and/or execution of a data processing task.)
Claim 19 recites substantially the same limitations as claim 9, and is rejected for substantially the same reasons.
 
Regarding claim 10, Mulheren, in view of Rangole, teaches the method of claim 9, wherein the second set of performance parameters comprises: average memory usage of the backup client during the data backup, average CPU usage of the backup client during the data backup, the adjusted available capacity of the cache, and average data access performance of the backup client during the data backup.(Mulheren, [0043]-[0044], discloses the monitoring backup jobs as the backup jobs execute to identify completion and failure of the backup job and determine various performance-related parameters of an executing backup job. A historical analysis module analyzes historical data about backup jobs to determine averages of performance-related parameters using a particular resource. Mulheren, [0061]-[0066], discloses backup jobs are executed and monitored to identify performance anomalies based on analysis of historical backup job data and resources for backup jobs are dynamically adjusted as necessary. The data about the backup job and its execution is collected and stored. The historical backup job data is analyzed to determine the typical performance and the results of analyzing the historical backup job data may be stored in a database where it can be accessed and used in the future by the dynamic backup management engine. Examiner interprets that the resource for backup jobs being adjusted can be the available capacity of the cache to be used in the data backup. In combination, Rangole, Col. 5 lines 13-30, discloses performance metrics associated with executing a first implementation of the distributed application data processing task using a first set of tunable parameter settings may be collected during execution and stored so that the performance metrics may be used in determining a second set of tunable parameter settings that may be provided in association with a second implementation of the distributed application. The performance metrics may represent the metrics of computing resources used to execute and support the distributed application and may include metrics for: processors, computer memory, I/O (Input and Output), data stores, data ingestion, processing times, I/O times, or any other quantity that may be used to describe the metrics of computing resources and/or execution of a data processing task.)
Claim 20 recites substantially the same limitations as claim 10, and is rejected for substantially the same reasons.
 
Regarding independent claim 11, Mulheren teaches an electronic device, comprising: at least one processing unit; at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, (Mulheren, Fig. 7 and [0016] and [0075]-[0076], discloses dynamic backup management server includes at least one CPU, a system memory, and a mass storage device provides non-volatile, non-transitory storage able to store software instructions and data.) causing the device to perform acts comprising:
obtaining a first set of performance parameters of a backup client prior to performing a data backup, (Mulheren, [0056]-[0058], discloses determining a number of ready-to-execute backup jobs and resources are identified and allocated for the backup jobs. Examiner interprets identifying and allocating resources for the backup jobs as obtaining a set of performance parameters of a backup client prior to performing a data backup.)
determining, from a plurality of sets of historical performance parameters collected during multiple historical data backups performed by the backup client, at least one set of historical performance parameters similar to the first set of performance parameters; (Mulheren, [0043]-[0044], discloses the monitoring backup jobs as the backup jobs execute to identify completion and failure of the backup job and determine various performance-related parameters of an executing backup job. A historical analysis module analyzes historical data about backup jobs to determine averages of performance-related parameters using a particular resource.)
adjusting, based on the set of historical performance parameters, an available capacity of the cache to be used in the data backup. (Mulheren, [0061]-[0066], discloses backup jobs are executed and monitored to identify performance anomalies based on analysis of historical backup job data and resources for backup jobs are dynamically adjusted as necessary. The data about the backup job and its execution is collected and stored. The historical backup job data is analyzed to determine the typical performance and the results of analyzing the historical backup job data may be stored in a database where it can be accessed and used in the future by the dynamic backup management engine. Examiner interprets that the resource for backup jobs being adjusted can be the available capacity of the cache to be used in the data backup.)
However, Mulheren does not explicitly teach obtaining, via an application programming interface, a first set of performance parameters of a backup client prior to performing a data backup, the backup client being configured to transmit data to a backup server for backup and record information about the data in a cache to avoid duplicate data being transmitted to the backup server;
On the other hand, Rana teaches obtaining, via an application programming interface, a first set of performance parameters of a backup client prior to performing a data backup, (Rana, [0133], discloses an application program interface (API) through which users and system processes can retrieve information about the status of information management operations to a storage manager regarding performance. Examiner interprets retrieving information via API about the status of information management operations to a storage manager regarding performance as obtaining, via an API, a first set of performance parameters of a backup client prior to performing a data backup.)
the backup client being configured to transmit data to a backup server for backup and record information about the data in a cache to avoid duplicate data being transmitted to the backup server; (Rana, [0168] and [0281], discloses backup data can be copied from source to destination (i.e. backup client to backup server) in an incremental fashion, such that only changed blocks are transmitted to and applied at the destination. Examiner interprets incremental backups to not have duplicate data to be sent to a backup server. In combination, Rana, [0301] and [0341], discloses a live browse cache index (“LBC index”) which is a data structure that tracks data block identifiers and their associations for storing in a live browse cache during backup operations for purposes of deduplication to prevent the same unchanged data block from being repeatedly stored.)
Rana [0048] discloses that the system can be a dynamic storage system which can be the dynamic backup management of Mulheren. Also, the retrieving information via API about the status of information management operations to a storage manager regarding performance of Rana can be the determining of ready-to-execute backup jobs and resources for allocation for the backup jobs of Mulheren. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the dynamic backup management system of Mulheren to incorporate the teachings of incremental backups and cache indexing of Rana because both address the same field of dynamic backup data management systems and by incorporating Rana into Mulheren provides the dynamic backup management system a way to obtain performance parameters via API and prevent duplicate data from being backed up.
One of ordinary skill in the art would be motivated to do so to provide a way of enabling a more streamlined file indexing and/or live browse experience for even very large backup copies, reducing bandwidth needed for the pipeline between media agent and driver, and ultimately provides for faster completion of the file scan in file indexing, as taught by Rana [0018].
However, Mulheren, in view of Rana, does not explicitly teach determining, from the at least one set of historical performance parameters, a set of historical performance parameters indicating the best performance; and
On the other hand, Rangole teaches determining, from the at least one set of historical performance parameters, a set of historical performance parameters indicating the best performance; (Rangole, Col. 3 lines 11-21, discloses a distributed application may be software having tunable parameters that may be executed on multiple computing nodes in order to perform a data processing task. Examiner interprets that distributed application can be a backup application and the data processing task can be backup jobs. Rangole, Col. 4 lines 10-64 and Col. 8 lines 23-46, discloses a tunable parameter service to identify a set of tunable parameter settings from historical tunable parameter settings by identifying attributes, including attributes associated with a particular processing task performed using the distributed application, and matching the attributes with attributes associated with the historical tunable parameter settings. A similarity measure may be used to identify historical tunable parameter settings by comparing attributes for the distributed application with attributes associated with the historical tunable parameter settings. The set of tunable parameter settings selected using the similarity measure may be automatically applied to the distributed application. The metrics and attributes for past implementations of a distributed application may be collected, and the metrics and attributes may be input to a machine learning model that outputs generated tunable parameter settings that may be expected to result in better performance of the distributed application as compared to using default tunable parameter settings. When the distributed application is again launched to execute the data processing task, a second set of tunable parameter settings may be provided, such that the second set of tunable parameter settings may be expected to improve the distributed application's ability to execute the data processing task. In combination, Rangole, Col. 5 lines 13-30, discloses performance metrics associated with executing a first implementation of the distributed application data processing task using a first set of tunable parameter settings may be collected during execution and stored so that the performance metrics may be used in determining a second set of tunable parameter settings that may be provided in association with a second implementation of the distributed application. The performance metrics may represent the metrics of computing resources used to execute and support the distributed application and may include metrics for: processors, computer memory, I/O (Input and Output), data stores, data ingestion, processing times, I/O times, or any other quantity that may be used to describe the metrics of computing resources and/or execution of a data processing task.) and
Rangole also teaches determining, from a plurality of sets of historical performance parameters collected during multiple historical data backups performed by the backup client, at least one set of historical performance parameters similar to the first set of performance parameters; (Rangole, Col. 4 lines 10-64 and Col. 8 lines 23-46, discloses a tunable parameter service to identify a set of tunable parameter settings from historical tunable parameter settings by identifying attributes, including attributes associated with a particular processing task performed using the distributed application, and matching the attributes with attributes associated with the historical tunable parameter settings. A similarity measure may be used to identify historical tunable parameter settings by comparing attributes for the distributed application with attributes associated with the historical tunable parameter settings. The set of tunable parameter settings selected using the similarity measure may be automatically applied to the distributed application. The metrics and attributes for past implementations of a distributed application may be collected, and the metrics and attributes may be input to a machine learning model that outputs generated tunable parameter settings that may be expected to result in better performance of the distributed application as compared to using default tunable parameter settings. When the distributed application is again launched to execute the data processing task, a second set of tunable parameter settings may be provided, such that the second set of tunable parameter settings may be expected to improve the distributed application's ability to execute the data processing task.)
The distributed application of Rangole can be the dynamic backup management of Mulheren and the data processing task of Rangole can be the backup jobs of Mulheren. Also, the historical tunable parameter settings analysis of Rangole can be the historical data analysis of Mulheren. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the dynamic backup management system of Mulheren to incorporate the teachings of tunable parameter settings of Rangole because both address the same field of tunable data management systems and by incorporating Rangole into Mulheren provides the dynamic backup management system a way to dynamically adjust/tune parameters based on a set of historical performance parameters for the best performance.
One of ordinary skill in the art would be motivated to do so to provide a way to adjust the settings of the tunable parameters to increase, modify, and/or stabilize performance of a distributed application, as taught by Rangole Col. 1 lines 38-41.
 
Regarding independent claim 21, Mulheren teaches a computer program product being tangibly stored on a non-transitory computer-readable medium and comprising machine-executable instructions which, when executed by a device, cause the device to perform operations, (Mulheren, Fig. 7 and [0016] and [0075]-[0076], discloses dynamic backup management server includes at least one CPU, a system memory, and a mass storage device provides non-volatile, non-transitory storage able to store software instructions and data.) the operations comprising:
obtaining a first set of performance parameters of a backup client prior to performing a data backup, (Mulheren, [0056]-[0058], discloses determining a number of ready-to-execute backup jobs and resources are identified and allocated for the backup jobs. Examiner interprets identifying and allocating resources for the backup jobs as obtaining a set of performance parameters of a backup client prior to performing a data backup.)
determining, from a plurality of sets of historical performance parameters collected during multiple historical data backups performed by the backup client, at least one set of historical performance parameters similar to the first set of performance parameters; (Mulheren, [0043]-[0044], discloses the monitoring backup jobs as the backup jobs execute to identify completion and failure of the backup job and determine various performance-related parameters of an executing backup job. A historical analysis module analyzes historical data about backup jobs to determine averages of performance-related parameters using a particular resource.)
adjusting, based on the set of historical performance parameters, an available capacity of the cache to be used in the data backup. (Mulheren, [0061]-[0066], discloses backup jobs are executed and monitored to identify performance anomalies based on analysis of historical backup job data and resources for backup jobs are dynamically adjusted as necessary. The data about the backup job and its execution is collected and stored. The historical backup job data is analyzed to determine the typical performance and the results of analyzing the historical backup job data may be stored in a database where it can be accessed and used in the future by the dynamic backup management engine. Examiner interprets that the resource for backup jobs being adjusted can be the available capacity of the cache to be used in the data backup.)
However, Mulheren does not explicitly teach obtaining, via an application programming interface, a first set of performance parameters of a backup client prior to performing a data backup, the backup client being configured to transmit data to a backup server for backup and record information about the data in a cache to avoid duplicate data being transmitted to the backup server;
On the other hand, Rana teaches obtaining, via an application programming interface, a first set of performance parameters of a backup client prior to performing a data backup, (Rana, [0133], discloses an application program interface (API) through which users and system processes can retrieve information about the status of information management operations to a storage manager regarding performance. Examiner interprets retrieving information via API about the status of information management operations to a storage manager regarding performance as obtaining, via an API, a first set of performance parameters of a backup client prior to performing a data backup.)
the backup client being configured to transmit data to a backup server for backup and record information about the data in a cache to avoid duplicate data being transmitted to the backup server; (Rana, [0168] and [0281], discloses backup data can be copied from source to destination (i.e. backup client to backup server) in an incremental fashion, such that only changed blocks are transmitted to and applied at the destination. Examiner interprets incremental backups to not have duplicate data to be sent to a backup server. In combination, Rana, [0301] and [0341], discloses a live browse cache index (“LBC index”) which is a data structure that tracks data block identifiers and their associations for storing in a live browse cache during backup operations for purposes of deduplication to prevent the same unchanged data block from being repeatedly stored.)
Rana [0048] discloses that the system can be a dynamic storage system which can be the dynamic backup management of Mulheren. Also, the retrieving information via API about the status of information management operations to a storage manager regarding performance of Rana can be the determining of ready-to-execute backup jobs and resources for allocation for the backup jobs of Mulheren. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the dynamic backup management system of Mulheren to incorporate the teachings of incremental backups and cache indexing of Rana because both address the same field of dynamic backup data management systems and by incorporating Rana into Mulheren provides the dynamic backup management system a way to obtain performance parameters via API and prevent duplicate data from being backed up.
One of ordinary skill in the art would be motivated to do so to provide a way of enabling a more streamlined file indexing and/or live browse experience for even very large backup copies, reducing bandwidth needed for the pipeline between media agent and driver, and ultimately provides for faster completion of the file scan in file indexing, as taught by Rana [0018].
However, Mulheren, in view of Rana, does not explicitly teach determining, from the at least one set of historical performance parameters, a set of historical performance parameters indicating the best performance; and
On the other hand, Rangole teaches determining, from the at least one set of historical performance parameters, a set of historical performance parameters indicating the best performance; (Rangole, Col. 3 lines 11-21, discloses a distributed application may be software having tunable parameters that may be executed on multiple computing nodes in order to perform a data processing task. Examiner interprets that distributed application can be a backup application and the data processing task can be backup jobs. Rangole, Col. 4 lines 10-64 and Col. 8 lines 23-46, discloses a tunable parameter service to identify a set of tunable parameter settings from historical tunable parameter settings by identifying attributes, including attributes associated with a particular processing task performed using the distributed application, and matching the attributes with attributes associated with the historical tunable parameter settings. A similarity measure may be used to identify historical tunable parameter settings by comparing attributes for the distributed application with attributes associated with the historical tunable parameter settings. The set of tunable parameter settings selected using the similarity measure may be automatically applied to the distributed application. The metrics and attributes for past implementations of a distributed application may be collected, and the metrics and attributes may be input to a machine learning model that outputs generated tunable parameter settings that may be expected to result in better performance of the distributed application as compared to using default tunable parameter settings. When the distributed application is again launched to execute the data processing task, a second set of tunable parameter settings may be provided, such that the second set of tunable parameter settings may be expected to improve the distributed application's ability to execute the data processing task. In combination, Rangole, Col. 5 lines 13-30, discloses performance metrics associated with executing a first implementation of the distributed application data processing task using a first set of tunable parameter settings may be collected during execution and stored so that the performance metrics may be used in determining a second set of tunable parameter settings that may be provided in association with a second implementation of the distributed application. The performance metrics may represent the metrics of computing resources used to execute and support the distributed application and may include metrics for: processors, computer memory, I/O (Input and Output), data stores, data ingestion, processing times, I/O times, or any other quantity that may be used to describe the metrics of computing resources and/or execution of a data processing task.) and
Rangole also teaches determining, from a plurality of sets of historical performance parameters collected during multiple historical data backups performed by the backup client, at least one set of historical performance parameters similar to the first set of performance parameters; (Rangole, Col. 4 lines 10-64 and Col. 8 lines 23-46, discloses a tunable parameter service to identify a set of tunable parameter settings from historical tunable parameter settings by identifying attributes, including attributes associated with a particular processing task performed using the distributed application, and matching the attributes with attributes associated with the historical tunable parameter settings. A similarity measure may be used to identify historical tunable parameter settings by comparing attributes for the distributed application with attributes associated with the historical tunable parameter settings. The set of tunable parameter settings selected using the similarity measure may be automatically applied to the distributed application. The metrics and attributes for past implementations of a distributed application may be collected, and the metrics and attributes may be input to a machine learning model that outputs generated tunable parameter settings that may be expected to result in better performance of the distributed application as compared to using default tunable parameter settings. When the distributed application is again launched to execute the data processing task, a second set of tunable parameter settings may be provided, such that the second set of tunable parameter settings may be expected to improve the distributed application's ability to execute the data processing task.)
The distributed application of Rangole can be the dynamic backup management of Mulheren and the data processing task of Rangole can be the backup jobs of Mulheren. Also, the historical tunable parameter settings analysis of Rangole can be the historical data analysis of Mulheren. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the dynamic backup management system of Mulheren to incorporate the teachings of tunable parameter settings of Rangole because both address the same field of tunable data management systems and by incorporating Rangole into Mulheren provides the dynamic backup management system a way to dynamically adjust/tune parameters based on a set of historical performance parameters for the best performance.
One of ordinary skill in the art would be motivated to do so to provide a way to adjust the settings of the tunable parameters to increase, modify, and/or stabilize performance of a distributed application, as taught by Rangole Col. 1 lines 38-41.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vyas et al. (U.S. Pat. No. 10,824,536) – “Clustering Techniques For Third Party Application Data” teaches providing performance metrics through an application programming interface (API) for developers to access for optimizing their applications.
EAST (U.S. Pub. No. 2019/0361626) – “INTEGRATED STORAGE MANAGEMENT BETWEEN STORAGE SYSTEMS AND CONTAINER ORCHESTRATORS” teaches providing a storage system sending performance metrics for the storage system, or an analysis of workload performance, across a network using API interface.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165